Title: To John Adams from Henry Colman, 7 July 1818
From: Colman, Henry
To: Adams, John


				
					My dear Sir,
					Hingham 7 July. 1818
				
				I take the liberty of sending you my Election Sermon; your silent approbation of which, if I felt confident that I should obtain it, would be the highest reward to which I aspire.The subject belongs to you, as furnishing one of the brightest and most illustrious examples of true, and inflexible and devoted patriotism which has honored this or any other age. I wished to have said this in the front of the discourse but when I took up my pen to do it, I was afraid you would frown upon my presumption and I desisted. Your name is not needed however, and I trust never will be, to bring the recollection of you to the mind of every grateful American, whenever the duties or the sacrifices of patriotism are the subject of his thoughts; a monument more durable than brass is erected in the hearts of those who love and honor their country. Excuse my impertinence; one cannot be suspected of flattery towards a venerable friend who has passed the borders of eighty; your own heart must assure you that there is no flattery in this and you have reached that period when you may listen to and exult in its honest commendations.—I have obtained a Set of Devon for you as  you desired, which I will either bring to you or forward the first opportunity.With sentiments of the highest regard to Mrs Adams and yourself, I am ever, dear sir, / Your obliged friend & sert
				
					Henry Colman
				
					
				
			